The State of TexasAppellee




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                         January 29, 2014

                                       No. 04-13-00895-CR

                                       Gary PETERSON,
                                           Appellant
                                              v.
                                      The STATE of Texas,
                                            Appellee

                          From the County Court, Wilson County, Texas
                                Trial Court No. 11-10-0393-CRC
                           Honorable Marvin Quinney, Judge Presiding

                                          ORDER
         On December 19, 2013, appellant filed his notice of appeal. On January 28, 2014, the
court reporter responsible for preparing the reporter’s record in this appeal filed a notification of
late record, stating that the appellant has failed to pay or make arrangements to pay the fee for
preparing the reporter’s record. The notification of late record also states appellant has failed to
file a designation of record. TEX. R. APP. P. 34.6(b)(1).

        We, therefore, ORDER appellant to provide written proof to this court within ten days of
the date of this order that either (1) the reporter’s fee has been paid or arrangements have been
made to pay the reporter’s fee; or (2) appellant is entitled to appeal without paying the reporter’s
fee. We FURTHER ORDER appellant to file written proof to this court within ten days of the
date of this order that he has filed a designation of record with the court reporter.


                                                      _________________________________
                                                      Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of January, 2014.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court